Title: To John Adams from James Sullivan, 30 July 1796
From: Sullivan, James
To: Adams, John



Sir
Boston July 30th 1796

Upon contemplating the subject of settleing the eastern boundary of the untied States, and attending to of expression in the treaty of 1795, that the commissioners shall decide what river was intended by the commissioners at Paris in 1783, as the Saint Croix; I am of opinion that it is necessary to establish the facts, that Mitchells map was, as an authority before the commissioners, and that the river thereon marked as the boundary of of the Massachusetts, was by them intended as the Saint Croix. For their purposes I think it will be necessary to obtain the evidence of these facts from the Commissioners themselves. I have therefore, since I had the honor of an interview with you, forwarded a letter to Governor Jay, requesting him to give me in writing, inform of an affidavit, or otherwise, as shall be most agreeable to him, and most conducive to the national interest, his recollection on this subject. I have the honor to make the same request to you, knowing that you are my best judge of the propriety, as well as of the necessity of such a measure, and that you will readily do Whatever may be properly done in this exigency. Perhaps one fact is very important, that it was not intended by the Treaty of 1783 to give any new boundary to the east side of Massachusetts.
I am with the greatest / respect your most / humble Servant
Ja Sullivan